FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EMILIO HERNANDEZ, AKA Emilio                     No. 13-71786
Agustin Hernandez,
                                                 Agency No. A079-531-005
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Emilio Hernandez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

remand.

      At the time the BIA determined that Hernandez was ineligible for

cancellation of removal because his conviction for possession of controlled

substance paraphernalia under Cal. Health & Safety Code § 11364 terminated his

accrual of continuous physical presence, see 8 U.S.C. § 1229b(d)(1), our precedent

held that a conviction under that statute was categorically an offense “relating to a

controlled substance” under 8 U.S.C. § 1182(a)(2)(A)(i)(II), see Estrada v.

Holder, 560 F.3d 1039, 1042 (9th Cir. 2009). However, in Mellouli v. Lynch, –

U.S. – , 135 S. Ct. 1980, 192 L. Ed. 2d 60 (2015), the Supreme Court held that a

conviction for possession of drug paraphernalia does not meet this standard unless

there is “a direct link between an alien’s crime of conviction and a particular

federally controlled drug.” See also Madrigal-Barcenas v. Lynch, 797 F.3d 643

(9th Cir. 2015). We therefore remand for the BIA to reconsider Hernandez’

eligibility for cancellation of removal in light of Mellouli.

      In light of this disposition, we do not reach Hernandez’ remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                     13-71786